Citation Nr: 0913584	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-23 417	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to April 
1985, and from November 1990 to May 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2003 rating action that denied service connection 
for bronchial asthma.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In February 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bronchial asthma was not shown present in service, and 
the competent and persuasive medical evidence establishes no 
nexus between the current bronchial asthma first manifested 
many years post service and the veteran's military service or 
any incident thereof, including claimed inhalation of fumes 
from burning oil well fields.


CONCLUSION OF LAW

The criteria for service connection for bronchia asthma are 
not met.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, an April 2003 pre-rating RO letter informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his disability.  That letter also provided notice of what 
was needed to establish entitlement to service connection.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  The Board finds that the Veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit such information and evidence.  

The 2003 RO letter also notified the Veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2003 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2003 document meeting the VCAA's notice requirements was 
furnished to the veteran prior to the July 2003 rating action 
on appeal.    

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in an August 2007 RO letter, and that this suffices for 
Dingess/
Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records 
through 2007.  A transcript of the veteran's February 2009 
Board hearing testimony has been associated with the claims 
folder and considered in adjudicating this claim. 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from bronchial 
asthma as a result of inhalation of fumes from burning oil 
well fields during military service.  He gave testimony to 
this effect at the February 2009 Board hearing.

The veteran's service records are completely negative for 
findings or diagnoses of bronchitis or asthma, or evidence of 
inhalation of fumes from burning oil well fields.  A review 
of the service medical records discloses that all 
examinations of the veteran's chest and lungs in service were 
normal.  March and April 1991 medical certificates indicated 
that the Veteran had been examined within the past  12 months 
and was considered physically qualified for separation from 
service, and that no defects had been noted which would 
disqualify him from the performance of his duties.  In April 
1991, the veteran certified that his health had not been 
adversely affected by his current military service.  

Post service, the Veteran denied a history of a persistent 
cough, emphysema, and asthma in an August 1991 report of 
medical history for Reserve service. 

The lungs were clear to auscultation on examination of the 
chest during hospitalization at the Foote Hospital in 
December 1998, at which time the veteran's past medical 
history was noted to be negative.

Bronchitis and asthma were diagnosed by P. R., M.D., from 
September 1999 to April 2002, but there was no history or 
medical opinion linking these to military service or any 
incident thereof.

A past medical history of mild asthma of unspecified duration 
was noted during hospitalization at the Foote Hospital in 
February 2001, but there was no history or medical opinion 
linking this to military service or any incident thereof.

In a December 2002 statement, Dr. P. R. stated that he first 
treated the Veteran for asthma in October 1996, that he 
exhibited asthma symptoms since returning from military 
service, that he did not have asthma prior to service, and 
that no members of his family had asthma.

January and February 2007 clinical records of D. J., M.D., 
include notations of asthma and bronchitis, but there was no 
history or medical opinion linking these to military service 
or any incident thereof.

In an August 2007 statement, Dr. D. J. stated that he had 
treated the Veteran since January 2005, when he took over 
from Dr. P. R.; that he knew the Veteran to have had trouble 
with asthma since military service; that he had no family 
history of asthma or respiratory ailments; and that he 
treated him for asthma in October 2005, January 2007, and up 
to the present time.

In separate February 2009 statements, the Veteran's wife and 
3 sisters each stated that he suffered from asthma after his 
military service, and that he had no respiratory problems 
prior to service.         

While the Board has considered Dr. P. R.'s 2002 statement 
that the Veteran exhibited asthma symptoms since returning 
from military service, and Dr. D. J.'s 2007 statement that he 
knew the Veteran to have had trouble with asthma since 
military service, the Board finds that this evidence does not 
provide persuasive support for the veteran's claim that 
service connection is warranted for bronchial asthma.  The 
appellant's own reported history of alleged inservice 
inhalation of fumes from burning oil well fields and his 
contention that this was the etiology of his current asthma 
does not constitute competent evidence of either the actual 
inservice occurrence of that event or such medical nexus.  

Neither Dr. P. R. nor Dr. D. J. has provided an explanation 
for his respective statement that the Veteran exhibited 
asthma symptoms since returning from military service, and 
that he knew the Veteran to have had trouble with asthma 
since military service.  First, the Board notes that Dr. P. 
R. began treating the Veteran for asthma in 1996, over 5 
years following his separation from service, and Dr. D. J. 
began treating the Veteran in 2005, over 13 years following 
service discharge. Second, neither Dr. P. R.'s actual 
clinical records from September 1999 to April 2002 nor Dr. D. 
J.'s actual January and February 2007 clinical records 
contain any history or medical opinion linking the veteran's 
bronchitis and asthma to military service or any incident 
thereof.  Third, there is no evidence in Dr. P. R.'s December 
2002 medical report or Dr. D. J.'s August 2007 medical report 
that, in making his statement, either physician ever reviewed 
the claims folder including service medical records that 
showed that all examinations of the veteran's chest and lungs 
in service were normal; other service records that are 
completely negative for evidence of inhalation of fumes from 
burning oil well fields; and the August 1991 post-service 
report of medical history wherein the Veteran denied a 
history of a persistent cough, emphysema, and asthma. 
 
Thus, the Board finds Dr. P. R.'s 2002 statement that the 
Veteran exhibited asthma symptoms since returning from 
military service, and Dr. D. J.'s 2007 statement that he knew 
the Veteran to have had trouble with asthma since military 
service to be of no probative value with respect to 
establishing service connection for that disability, as those 
statements appear to have been based solely on the 
contentions reported by the Veteran to the examining 
physicians, and are thus not a reliable basis upon which to 
grant service connection.  The veteran's reported history is 
not supported by the actual medical records in this case.  
The VA is not required to accept doctors' opinions that are 
based on the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical 
opinion can be no better than the facts alleged by a 
claimant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  Thus, the Board 
finds that the December 2002 and August 2007 physicians' 
reports do not provide persuasive support for the veteran's 
claim that his current bronchial asthma had its onset in 
service or is related to any incident thereof.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the current bronchial asthma 
first manifested many years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  
 
In addition to the medical evidence, the Board has considered 
the veteran's assertions and Board hearing testimony, as well 
as the statements of his wife and sisters.  However, such do 
not provide any basis for allowance of the claim.  While the 
veteran may believe that his current asthma is related to his 
military service and claimed inhalation of fumes from burning 
oil well fields therein, there is no persuasive medical 
support for such contention.  The Board emphasizes that the 
appellant and his family members are competent to offer 
evidence as to facts within their personal knowledge, such as 
the veteran's reports of his own symptoms, and his family's 
observations of his symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laymen without the appropriate medical 
training or expertise, the appellant and his family members 
are not competent to render an opinion on medical matters 
such as the relationship, if any, between his reported post-
service respiratory symptoms and the bronchial asthma first 
diagnosed over 5 years post service.  See Bostain v. West , 
11 Vet.   App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).         See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable 
of opining on matters requiring medical knowledge).  

Under these circumstances, the Board concludes that service 
connection for bronchial asthma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bronchial asthma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


